Ex. 10.1







AMENDMENT NO. 1 TO MASTER EXCHANGE AGREEMENT

AMENDMENT NO. 1 TO MASTER EXCHANGE AGREEMENT, dated as of December 14, 2016
(this “Amendment”), by and between Uranium Resources, Inc., a Delaware
corporation, with headquarters located at 6950 South Potomac Street, Suite 300,
Centennial, Colorado 80112 (the “Company”) and Esousa Holdings LLC, a New York
limited liability company (the “Creditor”), to the Master Exchange Agreement,
dated December 5, 2016 (the “Agreement”), by and between the Company and the
Creditor.  All capitalized terms used herein and not defined shall have the
meanings ascribed to them in the Agreement.  

WHEREAS, in accordance with Section 8(d) of the Agreement, the Company and the
Creditor wish to amend certain provisions of the Agreement as described herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Creditor hereby agree as
follows:



 1.7.

Settlement at End of Second Tranche Pricing Period.  The first sentence of
Section 1(a) is hereby removed and replaced in its entirety with the following:

“Subject to the provisions of Section 1(e), (i) at any time during the Second
Tranche Pricing Period, the Creditor shall be entitled to exchange any portion
of the outstanding and unpaid Existing Debt into validly issued, fully paid and
non-assessable shares of Common Stock, and (ii) at the end of the Second Tranche
Pricing Period, if seventy-seven percent (77%) of the VWAP of the Common Stock
over the Second Tranche Pricing Period equals or exceeds $0.30 per share, the
Company and the Creditor shall be obligated to exchange all of the then still
outstanding and unpaid Existing Debt into validly issued, fully paid and
non-assessable shares of Common Stock or Pre-Funded Warrants (as defined below),
as set forth in Section 1(e) below, in each case in accordance with Section
1(d), at the Exchange Rate (as defined below), subject to adjustment as
described in Section 1(c)(i) below to reflect the intention of the parties that
the total number of Exchange Shares issued be based upon an average trading
price of the Common Stock for a specified period of time subsequent to an
Exchange and that the Company shall issue the Exchange Shares in accordance with
Section 1(c)(ii) below to the extent any exchange of the Existing Debt is not
given effect at any time pursuant to Creditor’s beneficial ownership of the
Common Stock exceeding (x) the Maximum Percentage or (y) the Exchange Maximum
prior to the Shareholder Approval.”



 1.8.

Modification to Exchange Price Floor.  The second sentence of Section 1(b)(ii)
is hereby removed and replaced in its entirety with the following:

“Notwithstanding the foregoing, the Exchange Price shall not be less than $0.30
per share.”



 1.9.

Modification to Adjustments Following Pricing Periods.  The second sentence of
Section 1(c)(i) is hereby removed and replaced in its entirety with the
following:

“For purposes of this Agreement, “VWAP Shares” means the number of shares equal
to the Exchange Amount divided by the greater of (i) seventy-seven percent (77%)
of the VWAP of the Common Stock over the applicable Pricing Period, or (ii)
$0.30 per share. Notwithstanding anything herein to the contrary, if (A) the
number of VWAP Shares exceeds the number of Exchange Shares initially issued
pursuant to the applicable Exchange and (B) seventy-seven percent (77%) of the
VWAP of the Common Stock over the applicable Pricing Period is less than $0.30
per share, in addition to the issuance of additional shares of Common Stock
provided above, the Company shall pay to the Creditor a cash amount equal to (x)
the Exchange Amount multiplied by (y) the ratio determined by dividing (1) $0.30
minus seventy-seven percent (77%) of the VWAP of the Common Stock over the
applicable Pricing Period, by (2) $0.30.”



 1.10.

Additional Limitations on Exchanges.  The following sentence is hereby appended
to Section 1(e) of the Agreement:

“In addition, notwithstanding anything to the contrary contained in this
Agreement, the Existing Debt shall not be exchangeable by the Creditor, and the
Company shall not effect any exchange of the Existing Debt, to the extent that
the Exchange Price on any applicable Exchange Date is less than $0.60 per share,
provided that such limitation shall not apply to any issuances of shares of
Common Stock pursuant to Section 1(c)(i).”



2.1

Representations and Warranties.  Each of the Company and the Creditor hereby
represents and warrants that (i) it has the requisite power and authority to
enter into this Amendment, (ii) this Amendment has been duly and validly
authorized, executed and delivered on behalf of such party, and (iii) no consent
or authorization of any governmental authority or other Person is required in
connection with this Amendment.



3.1

Effect of the Amendment.  This Amendment shall become effective upon the
execution and delivery of this Amendment by the parties. This Amendment shall
not constitute an amendment or waiver of any provision of the Agreement not
expressly amended or waived herein and shall not be construed as an amendment,
waiver or consent to any action that would require an amendment, waiver or
consent except as expressly stated herein.  The Agreement, as amended by this
Amendment, is and shall continue to be in full force and effect and is in all
respects ratified and confirmed hereby. This Agreement is an Exchange Document
under the Agreement.



3.2

References to the Share Purchase Agreement.  After giving effect to this
Amendment, unless the context otherwise requires, each reference in the
Agreement to “this Agreement”, “hereof”, “hereunder”, “herein”, or words of like
import referring to the Agreement shall refer to the Agreement as amended by
this Amendment, provided that references in the Agreement to “as of the date
hereof” or “as of the date of this Agreement” or words of like import shall
continue to refer to December 5, 2016.



3.3

Other Miscellaneous Terms.  The provisions of Section 8(f) (Governing Law;
Jurisdiction; Jury Trial) and Section 8(k) (Counterparts) of the Agreement shall
apply to this Amendment mutatis mutandis as if set forth herein.

[Signature page follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Creditor and the Company have caused their respective
signature page to this Amendment No. 1 to Master Exchange Agreement to be duly
executed as of the date first written above.

COMPANY:

URANIUM RESOURCES, INC.

By:

/s/ Christopher M. Jones

Name:

Christopher M. Jones

Title:

President and CEO

CREDITOR:

ESOUSA HOLDINGS LLC

By:

/s/ Rachel Glicksman

Name:

Rachel Glicksman

Title:

Managing Member





[Signature Page to Amendment No. 1 to Master Exchange Agreement]


